—In an action to recover damages for misrepresentation, deceptive business practices, and false advertising, the plaintiffs appeal, as limited by their briefs, from so much of an order of the Supreme Court, Suffolk County (Werner, J.), dated January 3, 1994, as granted the defendant’s motion to dismiss the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly dismissed the instant complaint because the plaintiffs failed to seek leave to replead at the time the defendant moved to dismiss the original complaint (see, CPLR 3211 [e]; Licensing Dev. Group v Freedman, 184 AD2d 682; Dunn v Dunn, 162 AD2d 433; Fleet Factors v Werblin, 138 AD2d 565, 567; Lotito v Lund, 129 AD2d 776; Marcucilli v Alicon Corp., 48 AD2d 703). Rosenblatt, J. P., Altman, Hart and Friedmann, JJ., concur.